Butler, D. J.
The respondent could make no use of the wharf without incurring liability to pay for it. That he did make use of it is plainly acknowledged in his own testimony. The extent of the use, and the circumstances under which it was enjoyed, are not important, in view of the amount claimed. The sum would have been promptly paid, the cap*926tain says, if it had been presented before he left. If he had paid it when informed of the demand, I would allow the libellant no costs. As it was not then paid, I will allow the claim for wharfage, ($10,) and half costs. A decree may be prepared accordingly.